EXHIBIT 10.1

 

BOLT TECHNOLOGY CORPORATION

 

THE AMENDED AND RESTATED 1993 STOCK OPTION PLAN

 

ARTICLE I—GENERAL

 

1.01 PURPOSE

 

The purpose of the Amended and Restated 1993 Stock Option Plan (the “Plan”) is
to aid Bolt Technology Corporation, (the “Company”) and its subsidiaries in
securing and retaining key employees and directors of outstanding ability and to
motivate such employees and directors to exert their best efforts on behalf of
the Company and its subsidiaries. In addition, the Company expects that it will
benefit from the added interest which the respective optionees will have in the
welfare of the Company as a result of their ownership or increased ownership of
the Company’s Common Stock.

 

1.02 ADMINISTRATION

 

(a) The Plan shall be administered by a Committee of disinterested persons
appointed by the Board of Directors of the Company (the “Committee”), as
constituted from time to time. The Committee shall consist of at least two
members of the Board, all of whom shall be disinterested persons (hereinafter
referred to as “disinterested persons”) within the meaning of Rule 16b-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (hereinafter referred to as the “Exchange Act”).

 

(b) The Committee shall have the authority, in its sole discretion and from time
to time to:

 

(i) designate the employees or classes of employees eligible to participate in
the Plan;

 

(ii) grant options provided in the Plan in such form, amount and with such
exercise periods as the Committee shall determine;

 

(iii) impose such limitations, restrictions and conditions upon any such option
as the Committee shall deem appropriate; and

 

(iv) interpret the Plan and any agreement with a participant under the Plan,
adopt, amend and rescind rules and regulations relating to the Plan, and make
all other determinations and take all other action necessary or advisable for
the implementation and administration of the Plan.

 



--------------------------------------------------------------------------------

(c) Decisions and determinations of the Committee on all matters relating to the
Plan and any agreement with a participant under the Plan shall be in its sole
discretion and shall be final and conclusive. No member of the Committee shall
be liable for any action taken or decision made in good faith relating to the
Plan or any option granted hereunder.

 

1.03 ELIGIBILITY FOR PARTICIPATION

 

All officers and key employees of the Company and its subsidiaries are eligible
to receive incentive stock options or options other than incentive stock options
under the Plan. Non-employee directors are hereby granted options other than
incentive stock options as hereinafter provided in Article III.

 

1.04 TYPES OF OPTIONS AVAILABLE UNDER PLAN

 

All options granted under the Plan shall be either options other than incentive
stock options or incentive stock options as defined in section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). Each option shall state
whether or not it will be treated as an incentive stock option.

 

1.05 AGGREGATE LIMITATION ON STOCK SUBJECT TO PLAN

 

(a) Shares of stock which may be issued under the Plan shall be authorized and
unissued or treasury shares of Common Stock of the Company (“Common Stock”).
Subject to Section 4.06 hereof, the maximum number of shares of Common Stock
which may be issued under the Plan increased to 550,000:

 

(b) For purposes of calculating the maximum number of shares of Common Stock
which may be issued under the Plan:

 

(i) all the shares issued (including the shares, if any, withheld for tax
withholding requirements) shall be counted when cash is used as full payment for
shares issued upon exercise of a stock option; and

 

(ii) only the net shares issued (including the shares, if any, withheld for tax
withholding requirements) shall be counted when shares of Common Stock are used
as full or partial payment for shares issued upon exercise of a stock option.

 

(c) Any shares of Common Stock subject to a stock option which for any reason is
terminated unexercised or expires shall again be available for options under the
Plan.

 

1.06 EFFECTIVE DATE AND TERM OF PLAN

 

(a) The Plan has been adopted and approved by the Board by action taken on
September 16, 1997; provided, however, that the effectiveness of the Plan is
expressly conditioned upon ratification and approval of the Plan by the
affirmative votes of the holders of a majority of the Company’s Common Stock
present, or represented, and entitled to vote at the

 

2



--------------------------------------------------------------------------------

Annual meeting of the Company’s shareholders in l997. Options granted under the
Plan prior to such meeting shall be subject to, and the exercise thereof shall
be expressly conditioned upon, such shareholder approval of the Plan. If said
shareholder approval shall for any reason not be forthcoming at such meeting,
the options shall be null and void.

 

(b) No stock options shall be granted under the Plan after June 30, 2003;
provided, however, that all options granted under the Plan prior to such date
shall remain in effect until such options have been exercised or terminated in
accordance with the Plan and the terms of such options.

 

ARTICLE II—EMPLOYEE STOCK OPTIONS

 

2.01 GRANT OF STOCK OPTION

 

The Committee may from time to time, and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant any
participant in the Plan one or more stock options to purchase for cash or shares
the number of shares of Common Stock determined by the Committee. The date of a
stock option shall mean the date on which the Committee selects a specific
number of shares subject to the option granted to a participant pursuant to the
Plan.

 

2.02 STOCK OPTION AGREEMENTS

 

The grant of a Stock Option shall be evidenced by a written stock option
Agreement, executed by the Company and the holder of a stock option (the
“optionee”), stating at least the option price, the number of shares of Common
Stock subject to the stock option evidenced thereby and the exercise period, and
shall be in such form as the Committee may, from time to time, determine.

 

2.03 STOCK OPTION PRICE

 

The option price per share of Common Stock deliverable upon exercise of a stock
option shall be determined by the Committee, but shall not be less than 100% of
the fair market value of a share of Common Stock on the date the stock option is
granted. “Fair market value” as of any date and in respect of any share of
Common Stock means the closing sales price on such date or on the next business
day, if such date is not a business day, of a share of Common Stock as reported
in The Wall Street Journal.

 

The option price per share payable upon exercise of an incentive stock option
granted to a person owning more than 10 percent of the voting power of the
Company’s voting stock shall not be less than 110% of the fair market value of
such shares.

 

2.04 OPTION PERIOD

 

Each option shall be exercisable during and over such period ending not later
than ten years from the date it was granted, as may be determined by the
Committee and stated in the

 

3



--------------------------------------------------------------------------------

option Agreement. No option shall be exercisable during the year ending on the
first anniversary date of the granting of the option. Exercise of any option
granted hereunder shall be conditional upon the prior approval of the listing on
the principle securities exchange on which the Common Stock is traded.

 

No incentive stock option granted to a person owning more than 10 percent of the
voting power of the Company’s voting stock shall be exercisable after the
expiration of five years from the date the option is first granted.

 

2.05 EXERCISE OF OPTION

 

Each stock option Agreement shall set forth the procedure governing the exercise
of the stock option granted hereunder, and shall provide that, upon such
exercise in respect of any shares of Common Stock subject thereto, the optionee
shall pay to the Company, in full, the option price for such shares and
applicable takes, if any, with cash (including check, bank draft or money
order), with previously owned Common Stock or with a combination thereof.

 

In no event shall any participant be granted an incentive stock option if such
grant would permit the participant to exercise for the first time during any
calendar year (under the Plan and all other plans of the Company and
subsidiaries) incentive stock options to purchase shares of any or all such
corporations having an aggregate fair market value (determined at time of grant
of each such incentive stock option) in excess of $100,000.

 

2.06 EXERCISE UPON DEATH, DISABILITY OR RETIREMENT

 

(a) Subject to Section 2.06(c) of the Plan, if an optionee’s employment by the
Company or a subsidiary terminates by reason of his death, his option may
thereafter be exercised only to the extent to which it was exercisable at the
time of his death and may not be exercised after the expiration of the period of
fifteen months from the date of his death or the expiration of the stated period
of the option, whichever period is the shorter.

 

(b) Subject to Section 2.06(c) of the Plan, if an optionee’s employment by the
Company or a subsidiary terminates by reason of retirement or his total and
permanent disability, his option may thereafter be exercised only to the extent
to which it was exercisable at the time of such termination of employment and
may not be exercised after the expiration of the period of three months from the
date of such termination of employment or the stated period of the option,
whichever period is shorter; provided, however, that if the optionee dies within
such three month period, any unexercised stock option, to the extent to which it
was exercisable at the time of his death, shall thereafter be exercisable for a
period not exceeding fifteen months from the date of his death or for the stated
period of the option, whichever period is the shorter.

 

(c) If an optionee’s employment terminates by death, by total and permanent
disability or by retirement after the first anniversary date of the granting of
the option and prior to an installment of his option (other than the first
installment) becoming exercisable and if there are no conditions to the next
succeeding installment becoming exercisable other than the passage

 

4



--------------------------------------------------------------------------------

of time, his option thereupon shall become exercisable with respect to a number
of shares (in addition to shares covered by installments theretofore matured)
equal to a pro rata portion of the shares for which it would become exercisable
upon the maturity of the next succeeding installment, such pro rata portion to
be based upon the proportion which the number of full months in the period
beginning with the maturity date of the next preceding installment and ending
with such termination of his employment bears to the total number of full months
in the period beginning with the maturity date of the next preceding installment
and ending with the maturity date of the next succeeding installment.

 

2.07 TERMINATION FOR OTHER REASON

 

If an optionee’s employment terminates for any reason other than death, total
and permanent disability or retirement, his option shall thereupon terminate.

 

ARTICLE III—NON-EMPLOYEE DIRECTORS STOCK OPTIONS

 

3.01 GRANT OF OPTIONS

 

Notwithstanding any provision of the Plan to the contrary, each director of the
Company who is not a key employee of the Company or any of its subsidiaries and
who is elected a director by the shareholders of the Company at an Annual
Meeting of Shareholders held in 1993 and in years thereafter ending with the
year 2002 shall be, and hereby is granted an option other than an incentive
stock option to purchase 3,000 shares of Common Stock. The option price shall be
the closing sales price per share on the principal securities exchange on which
the Common Stock is traded on the date of the applicable Annual Meeting of
Shareholders as reported in the Wall Street Journal (or if there is no sale on
the relevant date, then on the next business day on which a sale was reported).
The option shall be exercisable for a period of five years from the date it is
granted; provided it shall not be exercisable during the year ending on the
first anniversary date of the grant and then until its expiration date the
option may be exercised at any time and in any amount up to the total of the
shares covered by the option. The option granted hereby is subject to the terms
and conditions of the Plan except that if a director ceases to be director for
any reason other than death, his option may thereafter be exercised only to the
extent to which it was exercisable at the time he ceased to be a director and
may not be exercised after the expiration of the period of 30 days from the date
he ceased to be a director or the stated period of the option, whichever period
is shorter.

 

ARTICLE IV—MISCELLANEOUS

 

4.01 GENERAL RESTRICTION

 

(a) The Committee may require each person purchasing shares pursuant to the
option to represent to and agree with the Company in writing that he is
acquiring the shares for investment, without a view to distribution thereof. The
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfers.

 

5



--------------------------------------------------------------------------------

(b) The option shall not be transferable by the optionee otherwise than by will
or by the laws of descent and distribution. During the lifetime of an optionee
the option shall be exercisable only by him.

 

4.02 WITHHOLDING TAXES

 

Whenever the Company proposes or is required to issue or transfer shares of
Common Stock under the Plan, the Company shall have the right to require the
optionee to remit to the Company an amount sufficient to satisfy any federal,
state and/or local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares. Alternatively, the Company may
issue or transfer such shares of Common Stock net of the number of shares
sufficient to satisfy the withholding tax requirements. For withholding tax
purposes, the shares of Common Stock shall be valued on the date the withholding
obligation is incurred.

 

4.03 RIGHT TO TERMINATE EMPLOYMENT

 

Nothing in the Plan nor in any stock option Agreement entered into pursuant to
the Plan shall confer upon any participant the right to continue in the
employment of the Company or affect any right which the Company or any
subsidiary may have to terminate the employment of such participant.

 

4.04 NON-UNIFORM DETERMINATIONS

 

The Committee’s determinations under the Plan (including, without limitation,
determinations of the persons to receive options, the form, amount and timing of
such options, the terms and provisions of such options and the stock option
Agreements evidencing same) need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, options under
the Plan, whether or not such persons are similarly situated.

 

4.05 RIGHTS AS A SHAREHOLDER

 

The recipient of any option granted under the Plan shall have no rights as a
shareholder with respect thereto unless and until certificates for shares of
Common Stock are issued to him.

 

4.06 CHANGES IN CAPITAL

 

In the event (a) of any merger or consolidation in which the outstanding shares
of Common Stock are exchanged for securities, cash or property of a third party
(other than any merger or consolidation with any wholly-owned subsidiary of the
Company), (b) that all or substantially all of the assets or more than 50% of
the outstanding voting stock of the Company is acquired by any other person or
entity, or (c) of a liquidation of the Company, the Board, or the board of
directors of any corporation assuming the obligations of the Company, shall
provide for such successor corporation to assume the obligations of the Company
with regard to options granted and, as to outstanding options, shall provide
that all outstanding options shall become exercisable in full immediately prior
to such event (except during the year ending on the first anniversary date of
the granting of the option) and shall either (i) provide that all unexercised

 

6



--------------------------------------------------------------------------------

options shall be assumed or equivalent options shall be substituted by the
acquiring or successor corporation (or an affiliate thereof), provided that any
such options substituted for incentive stock options shall meet the requirements
of section 424(a) of the Code, or (ii) upon written notice to the optionees,
provide that all unexercised options will terminate immediately prior to the
consummation of such merger, consolidation, acquisition, reorganization or
liquidation unless exercised by the optionee within a specified number of days
(but not less than fifteen days) following the date of such notice.

 

The Company may grant options under the Plan in substitution for options held by
employees of another corporation who become employees of the Company, or a
subsidiary of the Company, as the result of a merger or consolidation of the
employing corporation with the Company or a subsidiary of the Company, or as a
result of the acquisition by the Company, or one of its subsidiaries, of
property or stock of the employing corporation. The Company may direct that
substitute options be granted on such terms and conditions as the Board
considers appropriate in the circumstances.

 

If the outstanding Common Stock of the Company, shares of which are eligible for
the granting of options hereunder or subject to options theretofore granted,
shall at any time be changed or exchanged by declaration of a stock dividend,
splitup, combination of shares, recapitalization, merger, consolidation or other
corporate reorganization in which the Company is the surviving corporation, the
number and kind of shares subject to the Plan or subject to any options
theretofore granted, and the option prices, shall be appropriately and equitably
adjusted so as to maintain the proportionate number of shares without changing
the aggregate option price.

 

4.07 AMENDMENTS

 

The Board of Directors may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would impair the
rights of any optionee under any option theretofore granted, without his
consent, or which, without the approval of the stockholders, would:

 

(a) Except as is provided in Section 4.06 of the Plan, increase the total number
of shares reserved for the purposes of the Plan.

 

(b) Decrease the option price to less than 100% of the fair market value on the
date of the granting of the option.

 

(c) Change the persons eligible to receive options under this Plan.

 

7